

	

		II

		109th CONGRESS

		1st Session

		S. 1532

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Specter (for himself

			 and Mr. Grassley) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend title 18 of the United States Code

		  to criminalize acts of agroterrorism, and to enhance the protection of the

		  United States agricultural industry and food security through the increased

		  prevention, detection, response and recovery planning. 

	

	

		1.Short titleThis Act may be cited as the

			 Agroterrorism Prevention Act of

			 2005.

		2.FindingsCongress finds that—

			(1)the United States agriculture and food

			 systems are vulnerable to biological agents that may be used in acts of

			 terrorism;

			(2)the United States agriculture and food

			 system is an extensive, open, interconnected, diverse, and complex structure

			 providing potential targets for terrorist attacks that could have catastrophic

			 health and economic impacts;

			(3)the intentional use of agricultural disease

			 agents to attack United States agriculture threatens an industry that accounts

			 for approximately 13 percent of the gross domestic product of the United

			 States, and accounts for 8 percent of the United States export market;

			(4)the economic impact of even a small-scale

			 agroterrorist attack affecting only a few farms within a region could be

			 measured in multi-millions of dollars, including the costs of eradication,

			 recovery, market repercussions, production losses, and trade

			 implications;

			(5)the agricultural and food industries are

			 vulnerable to deliberate disruption through malicious acts;

			(6)risk factors affecting the spread of an

			 agricultural disease include—

				(A)concentrated and intensive use of

			 contemporary farming practices;

				(B)the use of rapid transportation systems for

			 delivery of agricultural commodities;

				(C)the lack of farm and food production

			 security and surveillance; and

				(D)the lack of ability to conduct rapid

			 diagnostics and forensics analysis;

				(7)as with human health and bioterrorism

			 preparedness, enhancing current monitoring and response mechanisms to deal with

			 a deliberate act of agricultural terrorism would strengthen the ability of the

			 United States to diagnose and respond quickly to any agricultural disease or

			 health crisis;

			(8)activities to ensure the biosecurity of

			 farms are an important tool in preventing—

				(A)the intentional introduction of an

			 agricultural disease; and

				(B)the spread of an introduced agricultural

			 disease into an outbreak;

				(9)in the event of an agricultural disease,

			 the Department of Agriculture and the Department of State will need the support

			 and resources of other Federal, State, and local agencies and volunteer

			 organizations that carry out traditional emergency management and response

			 functions;

			(10)State and local partners would need

			 assistance to implement their role in the response function;

			(11)States and communities also require

			 assistance to prepare and plan for agricultural disasters; and

			(12)the Secretary of Agriculture, acting

			 through the Animal and Plant Health Inspection Service, should incorporate the

			 Incident Command System in all agricultural disaster emergency response

			 plans.

			3.DefinitionsIn this Act:

			(1)AgricultureThe term agriculture

			 includes—

				(A)the science and practice of activities

			 relating to food, feed, and fiber production, processing, marketing,

			 distribution, use, and trade;

				(B)family and consumer science, nutrition,

			 food science and engineering, agricultural economics, and other social

			 sciences; and

				(C)forestry, wildlife science, fishery

			 science, aquaculture, floraculture, veterinary medicine, and other

			 environmental and natural resource sciences.

				(2)AgroterrorismThe term agroterrorism means

			 the commission of an agroterrorist act.

			(3)Agroterrorist

			 actThe term

			 agroterrorist act means a criminal act consisting of causing,

			 financing, or attempting to cause damage or harm to, or destruction or

			 contamination of, a crop, livestock, raw agricultural commodity, food product,

			 farm or ranch equipment, a material, any other property associated with

			 agriculture, or a person engaged in agricultural activity, that is committed

			 to—

				(A)intimidate or coerce a civilian

			 population;

				(B)influence the policy of a government by

			 intimidation or coercion; or

				(C)disrupt interstate commerce or foreign

			 commerce of the United States agricultural industry.

				(4)BiosecurityThe term biosecurity—

				(A)means protection from the risks posed by

			 biological, chemical, or radiological agents to—

					(i)plant or animal health;

					(ii)the agricultural economy;

					(iii)the environment; and

					(iv)human health; and

					(B)includes the exclusion, eradication, and

			 control of biological agents that cause agricultural disease.

				(5)Agricultural

			 DiseaseThe term

			 agricultural disease means an outbreak of a plant or animal

			 disease, or a pest infestation, that requires prompt action in order to prevent

			 injury or damage to people, plants, livestock, property, the economy, or the

			 environment.

			4.AgroterrorismChapter 113B of title 18, United States

			 Code, is amended by adding at the end the following:

			

				2339D.Agroterrorism

					(a)OffenseAny person who knowingly develops,

				produces, stockpiles, transfers, acquires, possesses, or uses any biological

				agent, toxin, or delivery system in furtherance of or in the commission of an

				act causing damage or harm to, or destruction or contamination of a crop,

				livestock, raw agricultural commodity, food product, farm or ranch equipment,

				material, or any other property associated with agriculture, or a person

				engaged in agricultural activity, that is committed to—

						(1)intimidate or coerce a civilian

				population;

						(2)influence the policy of a government by

				intimidation or coercion; and

						(3)disrupt interstate commerce or foreign

				commerce of the United States agricultural industry,

						shall be fined under this title or

				imprisoned for any terms of years or for life.(b)Enhanced

				penalty if death resultsIf a

				death results from a violation of subsection (a) and such killing constitutes a

				murder (as defined in section 1111(a)), the person shall be punished by death,

				fined under this title, or imprisoned for a term of 10 years to

				life.

				.

		5.Preparedness

			(a)FindingsThe United States should protect the

			 agriculture and food system from terrorist attacks, major disasters, and other

			 emergencies by—

				(1)identifying and prioritizing

			 sector-critical infrastructure and key resources for establishing protection

			 requirements;

				(2)developing awareness and early warning

			 capabilities to recognize threats;

				(3)mitigating vulnerabilities at critical

			 production and processing nodes;

				(4)enhancing screening procedures for domestic

			 and imported products, especially seed sources and reproductive germplasm;

			 and

				(5)enhancing response and recovery

			 procedures.

				(b)Monitoring and

			 surveillance enhancementThe

			 Secretary of Homeland Security, the Secretary of the Interior, the Secretary of

			 Agriculture, the Secretary of Health and Human Services, the Administrator of

			 the Environmental Protection Agency, and the heads of other appropriate Federal

			 departments and agencies, shall build upon and expand current monitoring and

			 surveillance programs to—

				(1)develop robust, comprehensive, and fully

			 coordinated surveillance and monitoring systems, including international

			 information, for animal disease, plant disease, wildlife disease, and food

			 safety that provides early detection and awareness of disease, pest, or

			 poisonous agents;

				(2)develop systems that confidentially track

			 specific animals, commodities, and food;

				(3)develop nationwide laboratory networks for

			 food, veterinary, and plant health that—

					(A)integrate existing Federal and State

			 laboratory resources;

					(B)are interconnected;

					(C)utilize standardized diagnostic protocols

			 and procedures; and

					(D)are capable of providing forensic evidence;

			 and

					(4)ensure that border inspectors and agents

			 are adequately trained in agricultural security as a first line of

			 defense.

				(c)Intelligence

			 enhancement

				(1)In

			 generalThe Attorney General,

			 the Secretary of Homeland Security, and the Director of National Intelligence,

			 in coordination with the Secretary of Agriculture, the Secretary of Health and

			 Human Services, and the Administrator of the Environmental Protection Agency,

			 shall develop and enhance intelligence operations and analysis capabilities

			 focusing on the agriculture and food sectors of the United States, including

			 the collection and analysis of information concerning threats, delivery

			 systems, and methods that could be directed against such sectors, especially on

			 seed production and reproductive germplasm.

				(2)Study and

			 ReportThe Secretary of

			 Homeland Security shall—

					(A)assess the ability of the Department of

			 Homeland Security to coordinate activities to effectively address plant and

			 animal food security of the United States agriculture industry; and

					(B)submit a report to Congress describing the

			 results of the assessment under subparagraph (A) not less than 120 days after

			 the date of enactment of this Act.

					(d)Vulnerability

			 assessments

				(1)In

			 generalThe Secretary of

			 Agriculture, the Secretary of Health and Human Services, and the Secretary of

			 Homeland Security shall expand and continue vulnerability assessments of the

			 agriculture and food sectors.

				(2)Requirements;

			 updatesThe vulnerability

			 assessments described in paragraph (1)—

					(A)shall identify requirements of the National

			 Infrastructure Protection Plan developed by the Secretary of Homeland Security;

			 and

					(B)shall be updated every 2 years.

					(e)State

			 plans

				(1)Development and

			 implementationThe Secretary

			 of Agriculture, in consultation with the Director of the Federal Emergency

			 Management Agency, shall assist States and counties in developing and

			 implementing State plans for the prevention, response, and recovery from

			 outbreaks of agricultural diseases.

				(2)ModelAny plans developed under paragraph (1)

			 shall be modeled after the State Animal Response Team.

				(f)Regional and

			 national response plansThe

			 Secretary of Agriculture shall assist States in developing regional and

			 national response plans to carry out this section.

			(g)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out this section—

				(1)$12,000,000 for fiscal year 2006;

			 and

				(2)such sums as are necessary for each fiscal

			 year thereafter.

				6.Public awareness

			 campaign and biosecurity

			(a)Public

			 awarenessThe Secretary of

			 Agriculture, in coordination with Cooperative State Research Education and

			 Extension Service and the Natural Resources Conservation Service, shall

			 establish a public awareness campaign for farmers, ranchers, and other

			 agricultural producers that emphasizes—

				(1)the need for heightened biosecurity on

			 farms; and

				(2)the reporting of agricultural disease

			 anomalies.

				(b)On-Farm

			 biosecurityNot later than

			 240 days after the date of enactment of this Act, the Secretary of Agriculture,

			 in consultation with associations of agricultural producers and after

			 considering research conducted under the National Agricultural Research,

			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3101 et seq.),

			 shall—

				(1)develop guidelines to—

					(A)improve the monitoring of vehicles and

			 materials entering or leaving farm or ranch operations; and

					(B)control human traffic entering or leaving

			 farm or ranch operations; and

					(2)disseminate such guidelines to agricultural

			 producers through agricultural education seminars and biosecurity training

			 sessions.

				(c)Authorization

			 of appropriations

				(1)In

			 generalThere are authorized

			 to be appropriated to carry out this section—

					(A)$15,000,000 for fiscal year 2006;

			 and

					(B)such sums as may be necessary for fiscal

			 year 2007 and each fiscal year thereafter.

					(2)Education

			 programOf the amounts made

			 available pursuant to paragraph (1), the Secretary of Agriculture may use such

			 sums as are necessary to establish in each State an education program to

			 distribute the biosecurity guidelines developed under subsection (b)(1).

				7.Response and

			 recovery

			(a)Development of

			 program

				(1)Veterinary

			 stockpile and plant disease recovery systemThe Secretary of Agriculture, through the

			 Animal, Plant, Health, and Inspection Service, in coordination with the

			 Secretary of Homeland Security, and in consultation with the Secretary of

			 Health and Human Services and the Administrator of the Environmental Protection

			 Agency, shall work with States, units of local government, and the private

			 sector to develop—

					(A)a National Veterinary Stockpile—

						(i)containing sufficient amounts of animal

			 vaccine, antiviral, and therapeutic products to appropriately respond to the

			 most damaging animal diseases affecting human health and the economy;

						(ii)that will be capable of deployment within

			 24 hours of an outbreak; and

						(iii)that leverages the mechanisms and

			 infrastructure that have been developed for the management, storage, and

			 distribution of the Strategic National Stockpile;

						(B)a National Plant Disease Recovery

			 System—

						(i)capable of responding to a high-consequence

			 plant disease with pest control measures, and the use of resistant seed

			 varieties within a single growing season to sustain a reasonable level of

			 production for economically important crops;

						(ii)that utilizes the genetic resources

			 contained in the U.S. National Plant Germplasm System and the scientific

			 capabilities of the Federal-State-industry agricultural research and extension

			 system; and

						(iii)that includes emergency planning for the

			 use of resistant seed varieties and pesticide control measures to prevent,

			 slow, or stop the spread of a high-consequence plant disease, such as wheat

			 smut and soybean rust.

						(2)National

			 Biodefense LaboratoriesThe

			 Secretary of Homeland Security, in coordination with the Secretary of

			 Agriculture, the Secretary of Defense, the Secretary of Health and Human

			 Services, the Secretary of the Interior and the Administrator of the

			 Environmental Protection Agency, shall submit a report to Congress that—

					(A)describes the feasibility and need for

			 modernizing or replacing current federal BL3 and BL4 laboratories responsible

			 for research, technology development, diagnostic, and forensic activities on

			 plant and animal diseases, including zoonotic animal diseases that are a threat

			 to United States agriculture; and

					(B)contains an assessment of the capability of

			 States to diagnose and conduct necropsy as first responders to animal diseases

			 that threaten United States agriculture.

					(b)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out this section—

				(1)$10,000,000 for fiscal year 2006;

			 and

				(2)such sums as may be necessary for fiscal

			 year 2007 and each fiscal year thereafter.

				8.Election of

			 arbitration

			(a)In

			 generalChapter 1 of title 9,

			 United States Code, is amended by adding at the end the following:

				

					17.Livestock and poultry

				contracts

						(a)DefinitionsIn this section:

							(1)LivestockThe term livestock has the

				meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921

				(7 U.S.C. 182(a)).

							(2)Livestock or

				poultry contractThe term

				livestock or poultry contract means any growout contract,

				marketing agreement, or other arrangement under which a livestock or poultry

				grower raises and cares for livestock or poultry.

							(3)Livestock or

				poultry growerThe term

				livestock or poultry grower means any person engaged in the

				business of raising and caring for livestock or poultry in accordance with a

				livestock or poultry contract, whether the livestock or poultry is owned by the

				person or by another person.

							(4)PoultryThe term poultry has the

				meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921

				(7 U.S.C. 182(a)).

							(b)Consent to

				arbitrationIf a livestock or

				poultry contract provides for the use of arbitration to resolve a controversy

				under the livestock or poultry contract, arbitration may be used to settle the

				controversy only if, after the controversy arises, both parties consent in

				writing to use arbitration to settle the controversy.

						(c)Explanation of

				basis for awardsIf

				arbitration is elected to settle a dispute under a livestock or poultry

				contract, the arbitrator shall provide to the parties to the contract a written

				explanation of the factual and legal basis for the

				award.

						.

			(b)Technical and

			 conforming amendmentThe

			 table of sections for chapter 1 of title 9, United States Code, is amended by

			 adding at the end the following:

				

					

						Sec. 17. Livestock and poultry

				contracts.

					

					.

			(c)Effective

			 dateThe amendment made by

			 subsection (a) shall apply to a contract entered into, amended, altered,

			 modified, renewed, or extended after the date of enactment of this Act.

			

